Citation Nr: 1823763	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to October 31, 2011 for the grant of service connection for post-traumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a March 1994 rating decision that initially denied entitlement to service connection for the disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and E.N.


ATTORNEY FOR THE BOARD

L.S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty from July 1990 to July 1993.  The Veteran's period of service from April 1997 to July 1993 has been deemed dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared at a hearing before the undersigned in March 2017.  

The Board notes the Veteran has raised the issue of CUE with respect to a March 1994 rating decision that initially denied service connection for PTSD in the context of his appeal of the effective date of service connection for PTSD assigned by the June 2013 rating decision.  See Huston v. Principi, 18 Vet. App. 395-99 (2004).  The Agency of Original Jurisdiction (AOJ) has considered this theory of entitlement, as specifically discussed in the July 2014 statement of the case for the present appeal; therefore, the Board can proceed with consideration of this appeal without prejudice to the Veteran.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).


FINDINGS OF FACT

1.  An unappealed March 1994 rating decision denied the Veteran's initial service connection claim for PTSD.

2.  VA did not receive any new evidence regarding the Veteran's service connection claim for PTSD within one year of notice of the March 1994 rating decision.

3.  The March 1994 rating that initially denied service connection for PTSD did not contain an outcome determinative legal or factual error.

4.  An unappealed May 2010 rating decision denied reopening of the Veteran's service connection claim for PTSD.

5.  VA did not receive any new evidence regarding the Veteran's service connection claim for PTSD within one year of notice of the May 2010 rating decision

6.  The Veteran filed a second request to reopen his service connection for PTSD on October 31, 2011.


CONCLUSIONS OF LAW

1.  The criteria for reversal or revision of the March 1994 rating decision on the basis of CUE have not been met.  38 U.S.C. § 5019A (2012); 38 C.F.R. § 3.105(a) (2017).

2.  The criteria for an effective date of service connection for PTSD prior to October 31, 2011 have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C. §5110(a); 38 C.F.R. § 3.400(q)(1)(ii); see also Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) (noting for an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed).  There is no provision in either statute or VA regulations that allows for an earlier effective date based on a reopened claim unless a CUE was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant service department records.  See 38 U.S.C. §5110(i); 38 C.F.R. §§ 3.105, 3.156(c).

Here, the record establishes an unappealed March 1994 rating decision denied the Veteran's initial service connection claim for PTSD.  VA did not receive any new evidence regarding the claim within one year of notice of the decision.  Thus, the March 1994 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302.

In March 2010, the Veteran requested to reopen his previously denied service connection claim for PTSD.  An unappealed May 2010 rating denied the Veteran's initial request to reopen the claim.  VA did not receive any new evidence regarding the claim within one year of notice of the decision.  Therefore, the May 2010 rating decision is also final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302.

A June 2013 rating decision granted service connection for PTSD, effective October 31, 2011, based on the date of receipt for the Veteran's second request to reopen his service connection claim for PTSD.  There is no indication the grant of service connection for PTSD was based on additional relevant service department records.  To the contrary, the June 2013 rating decision granted service connection for PTSD pursuant to the amended regulation related to the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans in the context of PTSD claims.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity," which was a previously unestablished element of the Veteran's service connection claim for PTSD.  As the effective date of this amendment was July 13, 2010, the relaxed evidentiary standards for in-service stressors related to fear of hostile military or terrorist activity currently promulgated at 38 C.F.R. § 3.304(f)(3) cannot be applied to the Veteran's initial service connection claim or his initial request to reopen the claim, as neither of these claims were pending at the time of amendment.  See 75 Fed. Reg. 39,843-39,852.  Thus, the appropriate effective date of service connection for PTSD is the date of the receipt of the Veteran's second request to reopen his claim in the absence of CUE in a prior decision.

The Veteran has raised an allegation of CUE with respect to the March 1994 rating decision that initially denied service connection for PTSD.  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.

In a December 2012 statement, the Veteran asserted the March 1994 rating decision contains CUE because it incorrectly applied 38 C.F.R. § 3.304(f)(2), which indicates "if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed stressor."  However, the Board notes the absence of a verified stressor was not the basis for the denial of service connection for PTSD in the March 1994 rating decision.  The March 1994 rating decision denied service connection based on the lack of a current disability because there was no evidence of a PTSD diagnosis after the Veteran failed to report for a February 1994 VA examination.  The Board acknowledges the record now conclusively establishes the Veteran has been diagnosed as having PTSD, but this evidence was not of record at the time of the March 1994 rating decision and cannot be considered in the context of a CUE determination.  There was no outcome determinative legal or factual error in the March 1994 rating decision, as the record clearly shows the Veteran failed to report for the February 1994 VA examination intended to help corroborate his claim.  The Veteran has not raised a CUE allegation with respect to the May 2010 rating decision.  As such, the Board finds entitlement to an earlier effective date of service connection for PTSD on the basis of CUE in a prior decision is not warranted.

In sum, the Board finds the AOJ assigned the correct effective date for service connection PTSD based on the Veteran's most recent request to reopen the previously denied claim.  The record establishes the Veteran filed a second request to reopen his service connection claim for PTSD on October 31, 2011, after his previous request was denied by the final May 2010 rating decision.  


There is no indication of CUE in the March 1994 rating decision that previously denied the claim, as the AOJ correctly determined the record failed to establish a PTSD diagnosis after the Veteran failed to report for a VA examination regarding his claim.  Accordingly, the appeal of the effective date of service connection assigned by the June 2013 rating decision must be denied.


ORDER

Entitlement to an effective date prior to October 31, 2011 for the grant of service connection for PTSD, to include on the basis of CUE in a March 1994 rating decision that initially denied entitlement to service connection for the disability, is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


